Citation Nr: 0725614	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2003.

This appeal arises from rating decisions of the Department of 
Veterans' Affairs (VA) Regional office (RO) located in 
Boston, Massachusetts.




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Bilateral tinea pedis is manifested by itching affecting 
the feet involving an area totaling ten percent of the 
veteran's total body area, occasional mild erythema with 
scaliness, with some excoriation; he is not receiving 
systemic therapy for this condition.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2002) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran a letter from the RO 
dated in November 2003.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Factual Background

The veteran's claim for service connection for bilateral 
tinea pedis was received in November 2002, prior to the 
veteran's separation from service on January 19, 2003.

In response to his claim, the veteran was afforded a VA fee 
basis examination in November 2002.  He reported that he had 
been experiencing an itching sensation in his feet associated 
with crusting and shedding.  He also experienced blisters.  
He used a topical cream on his feet.  He did not indicate 
that the skin problem interfered with ability to function on 
a daily basis, and it was noted that he walked with a normal 
gait.  Objective examination of the feet revealed evidence of 
mild scaly eruptions between the toes and on the plantar 
aspect of the feet.  The involvement of the skin was 
estimated to be about 3 percent.  The assessment was mild 
tinea pedis, and the veteran was advised to avoid wetness and 
humidity because of the skin disorder.  

A rating action in March 2003 awarded the veteran service 
connection for bilateral tinea pedis and assigned a zero 
percent (noncompensable) rating.  The veteran was informed of 
the RO's decision, and filed a timely notice of disagreement.

In support of his claim, the veteran submitted office records 
from Family Medicine Associates dated from October 2003 to 
December 2003.  The records were to the effect that the 
veteran was seen for an initial visit in October 2003.  He 
gave a history of a 3-year problem with a skin rash on his 
right foot.  Objective examination revealed a 9-cm. by 5-cm. 
calloused patch on the ball of the right foot.  There was 
some erythema and peeling skin, but no scaling.  The 
assessment was acute dermatitis actinic.  A betamethasone dip 
was prescribed.  When seen at the practice two weeks later, 
improvement was noted.  The veteran was advised to continue 
treatment another two weeks.  In late December, he was once 
again seen at the practice.  Physical examination revealed 
redness, dryness and cracking on the sole of the right 
forefoot.  No small vesicles were noted.  However, on the 
left foot, there was mild early fungus with cracking, between 
two of the toes.  The assessment was dyshidrosis.  A 
betamethasone dip was again prescribed, as well as an 
antifungal lotion for the feet.

A rating action in September 2004 increased to 10 percent the 
rating for the bilateral tinea pedis effective the day 
following his separation from service.  In response, the 
veteran filed a timely substantive appeal.

Received in September 2005 were many dated color photographs 
purportedly of the veteran's feet.  These photos showed what 
appeared to be red ulcerations on the soles, toes and top of 
the right foot.  The left foot, by comparison, was 
essentially clear of disease.

The veteran was afforded a VA dermatology examination in 
October 2005.  The physician reviewed the claims folder, 
including the service medical records.  She described the 
photographs noted above.  The veteran related that the 
problem began in 2001 and never went away.  He related that 
he treated the feet with lotions, cortisone creams, and most 
recently, with zinc creams, with some improvement.  Physical 
examination of the feet did not reveal any skin lesions or 
suspicious growths of the feet.  On the sole of the right 
foot there was a red-pink excoriated area about 2-cm. in size 
without any crusting or oozing or signs of any infection.  
Mild erythema with scaliness was seen on the soles of the 
toes and elicited on the top of the dorsum of the toes, but 
no rashes were seen on the dorsum of the foot.  KOH was 
negative on testing.  The assessment was tinea pedis versus 
eczema of the foot, mostly on the right foot, comprising 
about 10 percent of the body surface area.  There was no 
disfigurement or disability and no functional limitation.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006). 
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2006)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

Analysis

The Board notes that a thorough review of the VA medical 
examinations and private treatment records does not reflect 
that the tinea pedis involves 20 to 40 percent of the entire 
body or of exposed areas affected.  Further, the medical 
evidence does not reflect that the tinea pedis requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  It is true that the veteran was prescribed a 
betamethasone dip (a corticosteroid) to apply to his feet; 
however, this is not systemic therapy, as its use was limited 
to the feet as opposed to the entire skin.  Consequently, the 
record does not reflect he is entitled to a rating in excess 
of 10 percent under the current version of Diagnostic Code 
7806.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
tinea pedis. Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 

Finally, the Board finds that the tinea pedis is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's skin pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinea pedis is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


